Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 14, 2021 has been entered.  All arguments and the IDS submitted on Oct. 28, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1-9 and 11-27 are currently pending.

	Claims 1-8, 17-23, 25 and 27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claim 10 is cancelled. 
	Claims 9, 11-16, 24 and 26 have been considered on the merits.

Claim Objections
	New objections have been added.
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 9 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. retinal pigment epithelial (RPE)).  
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 9, 12-16, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (US 2019/0030168 A1, priority to Aug. 18, 2015) (ref. of record).
With respect to claim 9, Gay teaches a composition containing cells in a solution containing a viscoelastic polymer which enhances cell and tissue viability by protecting the cells and tissues from shear stress where the viscoelastic polymer is a poloxamer (0079).  With respect to claim 9, Gay teaches composition where the cells are retinal pigment epithelial (RPE) cells (0026 and 0031).  Further with respect to claim 9, Gay teaches that the composition is suitable for administration in a subject by irrigation (0028 and 0086).  With respect to claim 26, Gay teaches the poloxamer is poloxamer 188 (0079). 
Gay does not explicitly teach the composition where the RPE cells are thawed as recited in claim 9.  However, Gay teaches a composition containing thawed RPE cells in GS2 solution containing a viscoelastic polymer and formulated for injection (0376).  Accordingly, it would have been obvious one of ordinary skill in the art to modify the composition of Gay to include thawed RPE in a solution containing a viscoelastic polymer which is a poloxamer, since Gay teaches suitable viscoelastic polymers include poloxamers and that thawed RPE cells can formulated in a clinical medical medium containing a viscoelastic polymers.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gay in such a way 
With respect to claims 12 and 13, Gay teaches the viscoelastic polymer, which would include poloxamers, is at a concentration of 0.001-5 % w/v in solutions (0079).  Although Gay does not teach the exact ranges recited in claims 12 and 13, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the concentration of the viscoelastic polymer or poloxamer is a result effective variable and that the concentration of the viscoelastic polymer or poloxamer would be matter of routine optimization as evidenced by Gay.  Gay teaches that those skill in the art will understand that the amount of viscoelastic polymer will depend on the viscoelastic properties of the polymer and on the molecular weight of the polymer (0079).  
Although, Gay does not teach the method by which the thawed retinal pigment epithelium cells are obtained by and does not teach the RPE cell is a cell within 1 hr after thawing from cryopreservation as in claim 14, these limitations is interpreted as product by process type limitation.  It is noted that the patentability of a product does not 
Although, Gay teaches the pharmaceutical composition of RPE cells is for transplantation (0026 and 0086) as recited in claim 14 and the composition is for the protection of the RPE cells (0079) as recited in claim 24, Gay does not teach the claimed uses of the pharmaceutical composition of RPE cells and a poloxamer where the composition is transplanted to a subject within 8 hr after preparation as recited in claim 14.  These limitations are being interpreted as intended uses and the pharmaceutical composition of thawed RPE cells and a poloxamer of the Gay is the same as those claimed by applicant.  Thus, the intended use of transplanting the composition to a subject within 8 hr after preparation is also inherent in the pharmaceutical composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a 
It is noted that Gay does not explicitly teach that the composition where the thawed RPE cells have an improved survival rate compared to that without containing a poloxamer as recited in claim 15 or an improved recovery rate of thawed RPE cells compared to that without containing a poloxamer as recited in claim 16.  However, Gay teaches the claimed composition, therefore the characteristics of the thawed RPE cells having an improved survival rate and an improved recovery rate compared to that without containing a poloxamer should be inherent to the composition.  It is noted that Gay does teach the compositions containing cells in the solution containing a viscoelastic polymer enhances cell and tissue viability by protecting the cells and tissues from shear stress where the viscoelastic polymer is a poloxamer and supports the survival and viability of the cells (0025-0026 and 0079). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gay (as applied to claims 9, 12-16, 24 and 26 above), and further in view of Schwartz et al. (Lancet, 2012) (ref. of record).
The teachings of Gay can be found in the previous rejection above. 

Although, Gay teaches the medium is a pharmaceutically acceptable as an ocular irrigating/washing solution (0266-0278), Gay does not teach the medium is modified Hank’s balanced salt solution or an oxyglutathione-containing ocular irrigating/washing solution as recited in claim 11.  However, Schwartz teaches a pharmaceutical composition of RPE and BBS Plus solution (a glutathione-containing intraocular irrigation solution as evidenced by the specification see [0053] of published application) (pg. 714 Col. 2 para. 2).  In addition, Schwartz teaches thawing, washing and resuspending cryopreserved RPE prior to injection with no steps of culturing (pg. 714 Col. 2 para. 2).   At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gay in such a way that the thawed RPE cells are suspended in a glutathione-containing intraocular irrigation solution for the purpose being able to have a pharmaceutical composition of thawed RPE cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Gay such that the pharmaceutical composition includes a glutathione-containing intraocular irrigation solution, since pharmaceutical compositions containing thawed RPE cells were known to include glutathione-containing intraocular irrigation solution as taught by Schwartz and Gay teaches the composition containing a medium acceptable as an ocular irrigating/washing solution.  Such a modification merely involves the substitution of one known type of appropriate medium acceptable as an ocular irrigating/washing solution for another for pharmaceutical compositions containing thawed RPE cells.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gay (as applied to claims 9, 12-16, 24 and 26 above), and further in view of Gabrielian et al. (Investigative Ophthalmology & Visual Science, 1997) (ref. of record).
The teachings of Gay can be found in the previous rejection above. 
Although, Gay teaches the medium is a pharmaceutically acceptable as an ocular irrigating/washing solution (0266-0278), Gay does not teach the medium is modified Hank’s balanced salt solution or an oxyglutathione-containing ocular irrigating/washing solution as recited in claim 11.  However, Gabrielian teaches a pharmaceutical composition of RPE cells in Hank’s balanced salt solution (pg. 327 Col. 2 para. 3).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gay in such a way that the RPE cells are suspended in Hank’s balanced salt solution, another medium acceptable as an ocular irrigating/washing solution, for the purpose being able to have a pharmaceutical composition of thawed RPE cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Gay such that the pharmaceutical composition includes Hank’s balanced salt solution, since pharmaceutical compositions containing RPE cells for injection were known to include Hank’s balanced salt solution as taught by Gabrielian and Gay teaches the composition containing a medium acceptable as an ocular irrigating/washing solution.  Such a modification merely involves the substitution 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.



Response to Arguments 
Applicant's arguments filed Oct. 14, 2021 have been fully considered but they are not persuasive.
Applicant requests that the withdrawn claims, 1-8, 17-23, 25 and 27, be rejoined if the claims containing all of the limitations of an allowable claim (Remarks pg. 5 para. 2). It is noted that the Applicant requests that upon a finding of allowability of an elected product claim that any withdrawn process claims be considered for rejoinder if the withdrawn claims require all of the limitations of the allowed claims.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that the invention provides remarkable technical features including: maintaining the post-thawing survival rate of cryopreserved RPE cells for at least 48 hours at 4°C and for at least 8 hours at room temperature, the RPE cells that are transplanted immediately after thawing show a photoreceptor protection effect equal to or higher than that of transplantation after culturing the thawed cells for a certain period of time, and the addition of a poloxamer improves cell recovery rate upon thawing (Remarks pg. 6 para. 3-4).  However, the data is not commensurate in scope with the claim invention. The 
Applicant argues that the use of a poloxamer reduces the loss of RPE cells which reduces the number of RPE cells need to be prepared to have a sufficient number for transplantation (Remarks pg. 6 last para.).  Similarly, Applicant argues that the use of a poloxamer reduces the variation in the viability and the number of transplanted cells from one transplant to another and this improves the uniformity of the therapeutic effects and safety since less damaged cells are being administered (Remarks pg. 7 para. 1).  However, these arguments were not found to be persuasive, since Gay essentially teaches the claimed composition, therefore the characteristics of the thawed RPE cells having an improved survival rate and an improved recovery rate compared to a composition without a poloxamer should be inherent to the composition taught by Gay.  Furthermore these characteristic are taught by Gay.  Gay teaches the compositions containing cells in the solution containing a viscoelastic polymer (which includes poloxamers) have enhanced cell and tissue viability, since the composition protects the cells and tissues from shear stress and supports the survival and viability of the cells (0025-0026 and 0079).
Applicant argues that the remarkable technical effects of the invention provide further evidence that that the invention is non-obvious over the cited references (Remarks pg. 7 para. 2).  However, this argument was not found to be persuasive, for the reasons stated above.  Briefly, the data provided in the specification is not commensurate in scope with the claimed composition and Gay essentially teaches the claimed composition.  


With respect to the references noted in the advisory action, Applicant noted that Stalmans does not disclose that a composition of thawed RPE cells suspended in a poloxamer-containing medium pharmaceutically acceptable as an ocular irrigating/washing solution (Remarks pg. 8 para. 2).  Applicant’s arguments with respect to Stalmans has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant noted that Gay only discloses viscoelastic polymers as an additional component and only demonstrates that RPE cell viability is effected by hyaluronic acid (HA) (Remarks pg. 8 para. 4).  Applicant further states that the HA described in the Gay is not a poloxamer as required by the pending claims and Gay does not teach or suggest replacing HA with a poloxamer (Remarks pg. 8 para. 5).  Applicant argues that for these reasons, Gay does not teach the claimed composition (Remarks pg. 8 last para.).  However, these arguments were not found to be persuasive, since Gay clearly 

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632